DETAILED ACTION
	Claims 1-20 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a CON of PCT/JP2018/035465 filed on September 25, 2018, which claims benefit of JP 2017-191053 filed on September 29, 2017 and JP 2018-031008 filed on February 23, 2018 is acknowledged in the present application file.
Information Disclosure Statement
	The Information Disclosure Statements filed on May 17, 2020, February 2, 2021, and January 19, 2022 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 2014/080552A) in view of Fujie et al. (WO 2016/052688).
Saito et al. teach an ink set using a magenta ink with a magenta dye of formula M1 
    PNG
    media_image1.png
    143
    321
    media_image1.png
    Greyscale
, a cyan ink having a cyan dye of formula C1 
    PNG
    media_image2.png
    132
    363
    media_image2.png
    Greyscale
, where n is 1-3, a yellow ink with a yellow dye of formula Y1 
    PNG
    media_image3.png
    107
    321
    media_image3.png
    Greyscale
, which is the same as Y8 in the present claims and a black ink having a black dye of formula Bk4 
    PNG
    media_image4.png
    212
    298
    media_image4.png
    Greyscale
, which is the same as BK3 in the present claims.  The content of dye in teach of the inks is from 0.1%-10% by mass, which overlap with the present claims. See paragraphs 51-85, pages 15-21.  Finally, the ink cartridge, ink jet printer, and ink jet recording method method are taught in paragraphs 94-107 and Figures 1a and 1b, pages 23-26.
Saito et al. do not teach where the magenta dye in the magenta ink is of General formula (I) as presently claimed.
Fujie et al. teach magenta dyes of the formula 
    PNG
    media_image5.png
    314
    550
    media_image5.png
    Greyscale
, see page 45.  The effectiveness of the magenta ink using the compound of formula 1-14 is shown in Table 3, page 60.  The compounds read on present General formula (I) where M1 and M2 are an alkali metal ion, R1, R5, R6, and R10 are alkyl groups, and each of the other substitutions are either a hydrogen atom or a substituent.  
The person of ordinary skill in the art would be motivated to use the dye of Fujie et al. in the ink set of Saito et al. as both references teach using a xanthene dye in the magenta ink, and the person of ordinary skill would expect the dye of Fujie et al. to have the same properties when used in the ink set of Saito et al. as when it is used in the ink set of Fujie et al.  As the dye of Fujie et al. would be a drop in replacement, there would also be a reasonable expectation of success.
Therefore, the claims are prima facie obvious.
Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626